421 U.S. 993
95 S. Ct. 2000
44 L. Ed. 2d 483
Frank C. RIDENS et al.v.State of ILLINOIS et al.
No. 74-1003.
Supreme Court of the United States
May 27, 1975

On petition for writ of certiorari to the Supreme Court of Illinois.
The petition for a writ of certiorari is denied.
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL join, dissenting.


1
Petitioners were convicted of selling allegedly obscene publications in violation of the Illinois Obscenity Statute, Ill.Rev.Stat.1969, c. 38, ¶11-20, and the obscenity ordinance of the city of Moline, Illinois. The Illinois Supreme Court affirmed their convictions. 51 Ill. 2d 410, 282 N.E.2d 691 (1972). We granted the petition for certiorari and remanded the case for further consideration in light of Miller v. California, 413 U.S. 15, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973). 413 U.S. 912, 93 S. Ct. 3046, 37 L. Ed. 2d 1030 (1973). On remand, the Illinois Supreme Court again affirmed the convictions.


2
For the reasons stated in my dissent from the remand of this case, 413 U.S. 912, 93 S. Ct. 3046, 37 L. Ed. 2d 1030, and because the present judgment was rendered after Miller, I would grant the petition and reverse.*


3
Mr. Justice DOUGLAS, being of the view that any state or federal ban on, or regulation of, obscenity is prohibited by the Constitution, Roth v. United States, 354 U.S. 476, 508-514, 77 S. Ct. 1304, 1 L. Ed. 2d 1498 (1957); Miller v. California, 413 U.S. 15, 42-47, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973); Paris Adult Theatre I v. Slaton, 413 U.S. 49, 70-73, 93 S. Ct. 2628, 37 L. Ed. 2d 446 (1973), would grant certiorari and summarily reverse.



*
 Although four of us would grant and reverse, the Justices who join this opinion do not insist that the case be decided on the merits.